                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVEN ROY CHRISTANELLI,

              Plaintiff,

v.                                                              No. CV 18-827 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Steven Roy Christanelli’s Motion to

Reverse for Payment of Benefits, or in the Alternative, to Remand for a Rehearing

(“Motion”), (Doc. 19), filed April 29, 2019; Defendant Commissioner Andrew Saul’s

Response to Plaintiff’s Motion to Reverse or Remand for Rehearing (“Response”), (Doc.

21), filed June 28, 2019; and Mr. Christanelli’s Reply to Defendant’s Response to

Motion to Reverse or Remand for Rehearing (“Reply”), (Doc. 22), filed July 11, 2019.

       Mr. Christanelli filed an application for supplemental security income on June 21,

2012, alleging disability beginning August 25, 2011. (Administrative Record “AR” 19).

Mr. Christanelli claimed he was limited in his ability to work due to bipolar disorder,

anxiety, post-traumatic stress disorder (“PTSD”), a learning disability, and chronic

obstructive pulmonary disease (“COPD”). (AR 184). Mr. Christanelli’s application was

denied initially on February 14, 2013, and upon reconsideration on July 1, 2013. (AR

19). A request for a hearing was filed, and a hearing was held on June 11, 2014, before

Administrative Law Judge (“ALJ”) Ann Farris. (AR 34). At the hearing, Mr. Christanelli
and Mary Diane Weber, an impartial vocational expert (“VE”), testified, and attorney

Michelle Baca represented Mr. Christanelli. (AR 34-67).

        On September 26, 2014, ALJ Farris issued her decision, finding Mr. Christanelli

has not been disabled at any time since June 21, 2012, the date the application was

filed. (AR 27). Mr. Christanelli requested review by the Appeals Council, (AR 7), which

was denied, (AR 1-6). Mr. Christanelli then appealed the Commissioner’s decision to

the United States District Court for the District of New Mexico. Christanelli v. Social

Security Administration, No. CV 16-291 SMV. On August 24, 2017, the Court granted

Mr. Christanelli’s Motion to Remand the case to the Commissioner, finding that ALJ

Farris failed to apply the correct legal standards in evaluating medical opinion evidence.

Christanelli, No. CV 16-291 SMV, (Doc. 23).

        On remand, the Appeals Council issued an order vacating the Commissioner’s

prior decision and remanding the case to an ALJ for further proceedings consistent with

the Court’s Order. (AR 911-13). A second hearing was held on May 8, 2018, before ALJ

Farris. (AR 846). Mr. Christanelli and VE Shelly K. Eike testified at the hearing, and

attorney Michelle Baca represented Mr. Christanelli at the hearing. (AR 846-873). On

June 14, 2018, ALJ Farris issued a decision again finding that Mr. Christanelli has not

been disabled since June 21, 2012, the date the application was filed. (AR 838).

Pursuant to 20 C.F.R. § 404.984, this decision by ALJ Farris is the final decision of the

Commissioner for purposes of this appeal.1



1
   When a case is remanded by a district court for further consideration, the ALJ’s decision on remand
becomes the final decision of the Commissioner unless the claimant files written exceptions to the ALJ’s
decision within 30 days of receipt of the decision. 20 C.F.R. § 404.984(b). Here, Mr. Christanelli did not
file written exceptions to ALJ Farris’ June 14, 2018 decision, and the time for doing so has passed.
Therefore, ALJ Farris’ decision is the final decision of the Commissioner for purposes of this appeal.


                                                     2
          Mr. Christanelli now raises the following arguments on appeal of ALJ Farris’

second decision: (1) ALJ Farris failed to properly consider opinions from the following

medical providers: examining psychologist Clifford Morgan, Ph.D., treating psychiatrist

Gregory M. Gillette, M.D., treating Licensed Professional Clinical Counselor Robert K.

Becher, and non-examining psychiatrists Jill Blacharsh, M.D., and Paul Cherry, Ph.D.;

(2) ALJ Farris failed to properly weigh the evidence and Mr. Christanelli’s limitations in

formulating his residual functional capacity (“RFC”); and (3) the Appeals Council should

have remanded this case pursuant to Lucia v. SEC, 138 S.Ct. 2044 (2018). (Doc. 19 at

5-26). The Court has reviewed the Motion, the Response, the Reply, and the relevant

law. Additionally, the Court has meticulously reviewed the Administrative Record. (Doc.

13). Because ALJ Farris erred in her consideration of the opinions of Dr. Morgan, Mr.

Becher, Dr. Gillette, Dr. Blacharsh, and Dr. Cherry, the Court finds that Mr. Christanelli’s

Motion is well-taken and should be GRANTED and this case REMANDED for further

proceedings.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331



                                              3
F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).




                                            4
        II.      Applicable Law and Sequential Evaluation Process

          For purposes of disability insurance benefits and supplemental security income

claims, a claimant establishes a disability when she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A), 42 U.S.C. § 1382c(a)(3)(A), 20 C.F.R. §§ 404.1505(a), 416.905(a). In

order to determine whether a claimant is disabled, the Commissioner follows a five-step

sequential evaluation process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987);

20 C.F.R. §§ 404.1520, 416.920.

          At the first four steps of the SEP, the claimant bears the burden of showing: (1)

she is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) her impairment(s) meet or equal

one of the “Listings”2 of presumptively disabling impairments; or (4) she is unable to

perform his “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i-iv), 416.920(a)(4)(i-iv);

see also Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). If the ALJ

determines the claimant cannot engage in past relevant work, the ALJ will proceed to

step five of the evaluation process. At step five the Commissioner bears the burden of

showing that the claimant is able to perform other work in the national economy,

considering the claimant’s RFC, age, education, and work experience. Grogan, 399

F.3d at 1261.



2
    20 C.F.R. pt. 404, subpt. P, app. 1.

                                               5
     III.    Background

        Mr. Christanelli applied for supplemental security income due to: bipolar disorder,

anxiety, PTSD, a learning disability, and COPD. (AR 184). At step one, ALJ Farris

determined that Mr. Christanelli had not engaged in substantial gainful activity since

June 21, 2012, the application date. (AR 830). At step two, ALJ Farris concluded that

Mr. Christanelli has the following severe impairments: COPD with asthma, obesity,

major depressive disorder, generalized anxiety disorder, antisocial personality disorder,

learning disabilities in math and written expression, PTSD, and polysubstance

dependence. Id. At step three, ALJ Farris determined that none of Mr. Christanelli’s

impairments, solely or in combination, equaled one of the listed impairments in 20

C.F.R. §§ 416.920(d), 416.925, and 416.926. (AR 831-33).

        At step four, ALJ Farris found that Mr. Christanelli has the RFC to perform less

than a full range of light work as defined in 20 C.F.R. § 416.967(b), with the following

limitations: he must avoid exposure to pulmonary irritants, including dusts, fumes,

odors, and gases; he should not be required to interact with the public; he can have only

superficial interactions with coworkers, and only occasional, limited interactions with

supervisors; he is unable to work in close proximity with others, meaning within about

two feet, unless there is a barrier between them; and he should not be required to

perform math calculations, work at a production pace, or perform tandem tasks. (AR

833).

        In formulating Mr. Christanelli’s RFC, ALJ Farris stated that she considered Mr.

Christanelli’s symptoms and the extent to which those symptoms can reasonably be

accepted as consistent with objective medical and other evidence, as required by 20



                                             6
C.F.R. § 416.929 and Social Security Ruling (“SSR”) 16-3p. Id. ALJ Farris also stated

that she considered opinion evidence in accordance with 20 C.F.R. § 416.927. Id. ALJ

Farris found that Mr. Christanelli’s statements concerning the intensity, persistence and

limiting effects of his symptoms are not fully supported by the evidence in the record.

(AR 834).

       In considering the medical opinion evidence, ALJ Farris gave little weight to

consultative psychological examiner Dr. Morgan’s opinions regarding Mr. Christanelli’s

ability to work and legal problems, and gave great weight to his opinions regarding Mr.

Christanelli’s learning difficulties and social limitations. (AR 835). She reasoned that Dr.

Morgan’s opinions are “from before the relevant period and the extent of the functional

limitations are somewhat unclear.” Id. ALJ Farris then gave partial weight to the

opinions of consultative psychological examiner Dr. Brimberg, stating the limitations

found by Dr. Brimberg are “relatively unclear and appear to be inconsistent with other

evidence showing angry and anxious moods.” (AR 836).

       Next, ALJ Farris gave little weight to the opinions of treating psychiatrist Dr.

Gillette because they do not cite to objective evidence or provide a functional analysis,

and because the ability to work is an issue reserved for the Commissioner. Id. ALJ

Farris noted the opinions of Mr. Becher, Mr. Christanelli’s treating counselor, and stated

they do not cite to medical evidence and are not consistent with evidence in the record.

However, ALJ Farris did not state what weight she assigned to his opinions. Finally, ALJ

Farris gave great weight to the opinions of state agency psychological consultants Dr.

Cherry, Dr. Blacharsh, and Dr. Chiang, because they are consistent with the evidence in

the record. (AR 836-37).



                                              7
       ALJ Farris next found that Mr. Christanelli has been unable to perform any of his

past relevant work, so the ALJ proceeded to step five. (AR 837). At step five, ALJ Farris

noted that on the date the application was filed Mr. Christanelli was defined as a

younger individual in accordance with the Regulations. Id. ALJ Farris also determined

that Mr. Christanelli has at least a high school education and is able to communicate in

English. Id. ALJ Farris noted that the VE testified at the hearing that an individual with

Mr. Christanelli’s same age, education, work experience, and RFC could perform the

jobs of office cleaner, laundry folder, and label coder. (AR 838). After finding the VE’s

testimony consistent with the Dictionary of Occupational Titles, ALJ Farris adopted the

VE’s testimony and concluded that Mr. Christanelli is not disabled. Id.

     IV.    Analysis

       In his Motion, Mr. Christanelli argues that ALJ Farris failed to properly consider

the opinions of Dr. Morgan, Dr. Gillette, Mr. Becher, Dr. Blacharsh, and Dr. Cherry.

(Doc. 19 at 5-26). Mr. Christanelli also claims that ALJ Farris failed to properly weigh

other evidence of Mr. Christanelli’s limitations in formulating his RFC, and that the

Appeals Council should have remanded this case pursuant to the holding of Lucia v.

SEC. Id. at 16-26. The Commissioner responds that ALJ Farris properly weighed all of

the medical opinion evidence and other evidence in the record in formulating Mr.

Christanelli’s RFC. (Doc. 21 at 10-21). The Commissioner further argues the Court

should reject Mr. Christanelli’s Lucia claim because it was not raised before the ALJ or

the Appeals Council during the administrative process. Id. at 21-32. In his Reply, Mr.

Christanelli maintains that ALJ Farris erred in her consideration of medical opinion




                                             8
evidence and other evidence in the record regarding his limitations, and argues that he

was not required to raise his Lucia claim before the Agency. (Doc. 22 at 3-11).

        ALJs must evaluate and weigh every medical opinion in the record. 20 C.F.R. §

416.927(b)-(c); see also SSR 06-03p, 2006 WL 2329939. Every medical source opinion

should be weighed by the ALJ in consideration of the following applicable “deference

factors”:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician's opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ's
       attention which tend to support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003) (citation omitted); see

also 20 C.F.R. § 416.927(c). Ultimately, the ALJ must give good reasons that are

“sufficiently specific to [be] clear to any subsequent reviewers” for the weight that she

ultimately assigns the opinions. Langley, 373 F.3d at 1119 (citation omitted). Failure to

do so constitutes legal error. See Kerwin v. Astrue, 244 Fed. Appx. 880, 884 (10th Cir.

2007) (unpublished).

       In addition, “treating sources” are generally entitled to more weight than other

sources, given their treatment relationship with the claimant. 20 C.F.R. § 416.927(d)(2).

Accordingly, ALJs must follow a particular, two-step process when evaluating and

weighing opinions from treating sources. 20 C.F.R. § 416.927(b); see Watkins v.

Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003). First, the ALJ must decide whether

the treating source’s opinions are “well-supported by medically acceptable clinical and

laboratory diagnostic techniques” and “are not inconsistent with the other substantial

                                             9
evidence” in the record. 20 C.F.R. § 416.927(c)(2). If the treating source’s opinions

satisfy both criteria, they are entitled to controlling weight. Id.

       If a treating source’s opinions are not entitled to controlling weight, they are still

entitled to deference. SSR 96-2p, 1996 WL 374188, at *4. In deciding how much weight

to give a treating source’s opinion, the ALJ must consider the factors set forth in 20

C.F.R. § 416.927(c)(1)-(6). The ALJ must “make clear how much weight the [treating

source’s] opinion is being given (including whether it is being rejected outright) and give

good reasons, tied to the factors specified . . . for the weight assigned.” Krauser, 638

F.3d at 1324 (citing Watkins, 350 F.3d at 1330); SSR 96-2p, 1996 WL 374188, at *5 (an

ALJ must “give good reasons” that are “sufficiently specific to make clear to any

subsequent reviewers the weight” she gave to the opinion “and the reasons for that

weight”); but see Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (an ALJ is not

required to “apply expressly each of the six relevant factors in deciding what weight to

give a medical opinion.”). Moreover, in rejecting a treating source’s opinion, the ALJ

“may not make speculative inferences from medical reports” and may not reject the

opinion based on her own credibility judgments, speculation, or lay opinion. McGoffin v.

Barnhart, 288 F.3d 1248, 1252 (10th Cir. 2002). Rather, an ALJ may only reject a

treating source’s opinion based on outright contradictory medical evidence. Id.

       An ALJ’s reasoning is not sufficiently specific if she merely states an opinion is

unsupported by or inconsistent with the medical evidence without further explanation.

Langley, 373 F.3d at 1122-23; see also Cagle v. Astrue, 266 Fed. Appx. 788, 792-93

(10th Cir. 2008) (unpublished). In addition, “[a]n ALJ is not entitled to pick and choose

through an uncontradicted medical opinion, taking only the parts that are favorable to a



                                               10
finding of nondisability.” Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (citations

omitted). Instead, an ALJ “must . . . explain how any material inconsistencies or

ambiguities in the evidence in the case record were considered and resolved.” SSR 96-

8p, 1996 WL 374184, at *7. Further, the Commissioner may not rationalize the ALJ’s

decision post hoc, and “[j]udicial review is limited to the reasons stated in the ALJ’s

decision.” Carpenter v. Astrue, 537 F.3d 1264, 1267 (10th Cir. 2008) (citation omitted).

       A. Dr. Morgan’s Opinions

       Mr. Christanelli first claims that ALJ Farris improperly weighed and considered

the opinions of consultative psychologist Dr. Morgan because she rejected some of his

opinions without explanation. (Doc. 19 at 6-8). The Commissioner argues in response

that many of Dr. Morgan’s opinions are consistent with ALJ Farris’ RFC determination,

and that ALJ Farris sufficiently explained why she discounted the rest of his opinions.

(Doc. 21 at 17-18).

       In March 2011, Dr. Morgan conducted a consultative psychological evaluation

and testing of Mr. Christanelli. (AR 263). Dr. Morgan diagnosed Mr. Christanelli with

depressive disorder, anxiety disorder, PTSD, and polysubstance and alcohol

dependency in remission. (AR 267). He also made the following findings with regard to

Mr. Christanelli’s mental abilities: moderately impaired delayed recall; difficulty with

processing speed, visual short-term memory, and motor speed; and a learning disability

in spelling, writing, and math. (AR 266-67). Based on these findings, Dr. Morgan opined

that Mr. Christanelli has “serious” limitations in his abilities to write reports, follow written

instructions, interpret written material, relate to others, problem solve, organize, and

plan. (AR 268-69). He additionally opined that Mr. Christanelli was limited in his abilities



                                               11
to be consistent and reliable in his work habits, and he has difficulty tolerating changes

in routine job tasks. (AR 269).

       In making the RFC determination, ALJ Farris stated she gave great weight to Dr.

Morgan’s opinions regarding Mr. Christanelli’s “learning difficulties and social

limitations,” and she gave little weight to his opinions “regarding the ability to work and

legal problems.” (AR 835). ALJ Farris’ RFC determination does not reflect Dr. Morgan’s

opinions that Mr. Christanelli is limited in his abilities to: write reports; follow written

instructions; interpret written material; problem solve, organize, and plan; and be

consistent and reliable in his work habits. Compare (AR 23) with (AR 268-69).

Therefore, ALJ Farris was required to adequately explain why she did not include these

limitations in her RFC determination. See SSR 96-8p, 1996 WL 374184, at *7

(explaining that if an ALJ’s RFC assessment conflicts with an opinion from a medical

source, the ALJ must explain why the opinion was not adopted).

       ALJ Farris states that Dr. Morgan’s opinions are “from before the relevant period”

and “the extent of the functional limitations are somewhat unclear.” (AR 835). However,

this reasoning does not explain why ALJ Farris rejected portions of Dr. Morgan’s

opinions and accepted others. The Tenth Circuit has held that a doctor’s findings and

opinions that are dated prior to the alleged onset date “are nevertheless relevant to the

claimant’s medical history and should be considered by the ALJ.” Hamlin, 365 F.3d at

1215. Moreover, while ALJ Farris stated she gave great weight to Dr. Morgan’s opinions

relating to Mr. Christanelli’s “learning difficulties,” she did not adopt those findings as

part of her RFC determination. For example, Dr. Morgan opined that Mr. Christanelli’s

learning disability resulted in serious limitations with writing reports, following written



                                               12
instructions, and interpreting written materials. (AR 268). Yet, ALJ Farris’ RFC

determination contains no limitations regarding writing or reading. This is legal error

because, “[i]f the RFC assessment conflicts with an opinion from a medical source, the

[ALJ] must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184, at

*7.

       The Commissioner argues that ALJ Farris did not err in rejecting portions of Dr.

Morgan’s opinions because the RFC determination limits Mr. Christanelli to a “greatly

reduced range of light work with substantial reductions in social interaction, working

around people, and no work that required mathematical calculations, production rate

pace, or tandem tasks.” (Doc. 21 at 18). Nevertheless, the RFC determination does not

encompass Dr. Morgan’s opinions regarding Mr. Christanelli’s limitations regarding

writing, reading, and consistency in his work habits. ALJ Farris’ failure to sufficiently

explain why those opinions were rejected precludes the Court from being able to

meaningfully review her findings. See Clifton, 79 F.3d 1007, 1009 (10th Cir. 1996)

(holding that “the absence of findings supported by specific weighing of the evidence” in

the record leaves the Court unable to assess whether relevant evidence adequately

supports the ALJ’s conclusion); see also Haga, 482 F.3d at 1208 (“An ALJ is not entitled

to pick and choose through an uncontradicted medical opinion taking only the parts that

are favorable to a finding of nondisability.”). For these reasons, the Court finds that ALJ

Farris erred in her consideration of Dr. Morgan’s opinions.

       B. Dr. Gillette and Mr. Becher’s Opinions

       Mr. Christanelli also claims ALJ Farris did not properly weigh and consider the

opinions of his treating psychiatrist Dr. Gillette and treating counselor Mr. Becher. (Doc.



                                             13
19 at 8-14). He argues ALJ Farris erred by failing to give adequate reasons for rejecting

Dr. Gillette’s opinions and failing to state what weight she gave Mr. Becher’s opinions.

Id. at 9-10. Further, Mr. Christanelli contends ALJ Farris did not discuss other evidence

in the record that supports Dr. Gillette and Mr. Becher’s opinions. Id. at 10-14.

       The Commissioner counters that ALJ Farris reasonably assigned Dr. Gillette’s

opinions little weight, and that her failure to assign Mr. Becher’s opinions specific weight

is “inconsequential” because they are almost identical to those of Dr. Gillette. (Doc. 21

at 18-21). The Commissioner also contends these providers’ findings amount to an

opinion that Mr. Christanelli cannot work, which is an issue reserved to the

Commissioner, and their opinions did not cite any objective evidence or treatment

notes. Id. at 18-19. Finally, the Commissioner states Dr. Gillette and Mr. Becher’s

opinions are inconsistent with the conservative treatment Mr. Christanelli received and

fail to identify any specific functional limitations. Id. at 19-20.

       Mr. Christanelli was referred to Mr. Becher in April 2016 for his psychological

symptoms. (AR 1994). Mr. Becher treated Mr. Christanelli on a monthly basis for almost

two years, and made the following findings regarding Mr. Christanelli’s mental

impairments: constricted and irritable mood and affect; limited insight and judgment;

severe depression; severe anxiety; antisocial traits; anger and rage; and insomnia. (AR

1941, 1944-45, 1950-51, 1956-58, 1964-66, 1969-74, 1977-86, 1991-92, 1997-98,

2000-07). Mr. Becher diagnosed Mr. Christanelli with chronic PTSD and bipolar

disorder. (AR 2031). In December 2017, Mr. Christanelli began seeing Dr. Gillette for

his mental health treatment because Dr. Gillette could offer better availability than Mr.

Becher. (AR 1995). Dr. Gillette made the following findings regarding Mr. Christanelli’s



                                               14
mental impairments: poor judgment and insight; anxiety; depressive and manic

episodes; irritable mood; anger; and emotionally reactive. (AR 2009-11, 2016-18, 2022-

23). Dr. Gillette also diagnosed Mr. Christanelli with bipolar disorder and PTSD. (AR

2013). On April 2, 2018, Mr. Becher and Dr. Gillette wrote letters opining that Mr.

Christanelli is unable to work due to his mental health. (AR 2031, 2034). Specifically,

Mr. Becher stated Mr. Christanelli cannot work because he “has significant mood

swings, is quick to anger, and has violent behaviors,” (AR 2031), and Dr. Gillette stated

Mr. Christanelli cannot work because “his mental health diagnosis causes [him] to have

severe mood swings which include violent behaviors,” (AR 2034).

       ALJ Farris rejected Dr. Gillette’s opinions because they do not cite to objective

medical evidence or provide a functional analysis, and because the ability to work is an

issue reserved for the Commissioner. (AR 836). First, ALJ Farris’ rejection of Dr.

Gillette’s opinions because they do not cite to objective medical evidence is a facially

valid reason for discounting a medical opinion. See SSR 06-03p, 2006 WL 2329939, at

*3 (explaining that the degree to which a source provides support for his or her opinion

is an applicable factor to be considered by the ALJ in weighing a medical source

opinion). However, ALJ Farris’ statement does not accurately reflect the record. Instead,

Dr. Gillette’s opinions are supported by multiple mental status examinations he

conducted which document Mr. Christanelli’s mood swings and problems with insight,

judgment, and anger. See (AR 2009-2023). Moreover, Dr. Gillette’s opinions are

supported by multiple findings by Mr. Becher and Dr. Tucker that Mr. Christanelli has a

very anxious and depressed mood, constricted affect, pressured speech, delusional and

paranoid thoughts, ruminative thought processes, and limited or poor insight and



                                            15
judgment. See (AR 1931-2007). ALJ Farris’ failure to discuss this evidence is legal error

because, “in addition to discussing the evidence supporting [her] decision, the ALJ must

discuss the uncontroverted evidence [she] chooses not to rely upon, as well as

significantly probative evidence [she] rejects.” Clifton, 79 F.3d at 1009.

       Next, the Court considers ALJ Farris’ rejection of Dr. Gillette’s opinions because

they do not provide a functional analysis and because Dr. Gillette opines that Mr.

Christanelli cannot work, which is an issue reserved for the Commissioner. While an

ALJ is not required to give “any special significance” to a medical source opinion on

issues reserved to the Commissioner, the ALJ must evaluate and weigh every medical

opinion in the record. 20 C.F.R. § 416.927(d)(3); see also SSR 06-03p, 2006 WL

2329939, at *3. Moreover, the Social Security Regulations require ALJs to consider all

medical source opinions which reflect a judgment about the nature and severity of the

claimant’s impairments including the claimant’s symptoms, diagnosis and prognosis,

and any physical or mental restrictions. See 20 C.F.R. § 416.927(a)(2).

       Here, Dr. Gillette offered opinions that Mr. Christanelli is limited in his ability to

work due to his mood swings, insight, judgment, and anger, which reflects a judgment

based on Mr. Christanelli’s symptoms and diagnoses. As such, ALJ Farris was required

to consider and weigh Dr. Gillette’s opinions in accordance with the six factors set forth

in 20 C.F.R. § 416.927(c)(1)-(6), and the inclusion of a “functional analysis” is not one of

those factors. For these reasons, the Court finds that ALJ Farris did not “give good

reasons, tied to the factors specified” in § 416.927(c) for the weight she assigned to Dr.

Gillette’s opinions. Krauser, 638 F.3d at 1324; see also Watkins, 350 F.3d at 1301

(remanding for ALJ to apply the six factors set forth in §§ 404.1527(d) and 416.927(c) to



                                              16
opinion by a treating physician that the claimant cannot work); see also McGoffin v.

Barnhart, 288 F.3d 1248, 1252 (10th Cir. 2002) (explaining that an ALJ may only reject

a treating source’s opinion based on outright contradictory medical evidence).

      The Commissioner argues that ALJ Farris did not err in rejecting Dr. Gillette’s

opinions because they are inconsistent with the conservative treatment Mr. Christanelli

received in the form of medication and counseling. Id. at 19. However, this is an

improper post hoc rationalization by the Commissioner because ALJ Farris did not state

that she discounted Dr. Gillette’s opinions for this reason. See Robinson v. Barnhart,

355 F.3d 1078, 1084 (10th Cir. 2004) (explaining that an ALJ’s decision must be

evaluated “based solely on the reasons stated in the decision”).

      With regard to Mr. Becher’s opinions, ALJ Farris did not state what weight she

gave them. See (AR 836). While the Commissioner argues this error is

“inconsequential” because Mr. Becher’s opinions are almost identical to those of Dr.

Gillette, (Doc. 21 at 20, n.9), the Regulations state that ALJs must explain the weight

given to medical source opinions. 20 C.F.R. § 416.927(e)(2)(ii); see also SSR 96-6p,

1996 WL 374180, at *1 (ALJs must explain the weight given to medical source

opinions), and Clifton, 79 F.3d at 1009 (holding that “the absence of findings supported

by specific weighing of the evidence” in the record leaves the Court unable to assess

whether relevant evidence adequately supports the ALJ’s conclusion). For these

reasons, the Court finds that ALJ Farris did not properly consider the opinions of Dr.

Gillette and Mr. Becher which requires remand.




                                            17
       C. Dr. Blacharsh and Dr. Cherry’s Opinions

       Next, Mr. Christanelli claims ALJ Farris erred in her consideration of the opinions

of non-examining state agency psychiatrists Dr. Blacharsh and Dr. Cherry. (Doc. 19 at

14-16). Mr. Christanelli contends ALJ Farris committed legal error by stating she gave

their opinions “great weight” even though she implicitly rejected them. Id. at 15-16. In

Response, the Commissioner argues ALJ Farris did not err because her RFC

determination is consistent with these doctors’ findings. (Doc. 21 at 15-16). The

Commissioner further contends any error by ALJ Farris’ in weighing the opinions is

harmless because she ultimately decided Mr. Christanelli could only perform unskilled

work. Id. at 16.

       Dr. Blacharsh found that Mr. Christanelli has moderate limitations in his abilities

to: complete a workday without interruptions from psychological symptoms; perform at a

consistent pace without an unreasonable number and length of rest periods; accept

instructions from and respond appropriately to criticism from supervisors; and maintain

socially appropriate behavior. (AR 75-76). These limitations were adopted upon

reconsideration by Dr. Cherry. (AR 89). In addition, Dr. Blacharsh and Dr. Cherry

concluded Mr. Christanelli could “interact appropriately with co-workers and

supervisors” and recommended “limited interpersonal interactions.” (AR 77, 90). Dr.

Blacharsh further commented that Mr. Christanelli’s “social skills are a problem as

indicated by [D]r. Morgan’s report as well as [the claimant’s] comment about a man on

the bus he took to [the evaluation].” (AR 372).

       ALJ Farris stated she gave these opinions great weight because they are

consistent with evidence regarding Mr. Christanelli’s thought process, intelligence,



                                            18
behavior, appearance, speech, eye contact, memory, concentration, insight, judgment,

mood, affect, delusions, paranoia, anger, and anxiety. (AR 836-87). Despite stating she

gave the opinions great weight, ALJ Farris’ RFC determination does not account for Dr.

Blacharsh and Dr. Cherry’s findings that Mr. Christanelli is limited in his abilities to

complete a workday without interruptions from psychological symptoms and perform at

a consistent pace without an unreasonable number and length of rest periods. Compare

(AR 833) with (AR 75-76, 79). Therefore, ALJ Farris was required to adequately explain

why she did not include these limitations in her RFC determination, and her failure to do

so is legal error. See SSR 96-8p, 1996 WL 374184, at *7 (explaining that if an ALJ’s

RFC assessment conflicts with an opinion from a medical source, the ALJ must explain

why the opinion was not adopted).

       The Commissioner argues ALJ Farris did not err in weighing Dr. Blacharsh and

Dr. Cherry’s opinions because she ultimately decided Mr. Christanelli could only

perform unskilled work. (Doc. 21 at 16). First, this reason for discounting these doctors’

opinions was not given by ALJ Farris, so it is an impermissible post hoc rationalization.

In addition, the Tenth Circuit has explained that a limitation to unskilled work does not

necessarily address an individual’s mental limitations. See Chapo v. Astrue, 682 F.3d

1285, 1290 n.3 (10th Cir. 2012) (explaining that unskilled work “just account[s] for

issues of skill transfer, not impairment of mental functions - which are not skills but,

rather, general prerequisites for most work at any skill level”) (citation omitted).

Moreover, Mr. Christanelli’s abilities to complete a workday without interruptions from

psychological symptoms and perform at a consistent pace without an unreasonable

number and length of rest periods, are “critical for performing unskilled work.” Social



                                              19
Security Administration’s Program Operations Manual System 25020.010(3)(i) (“Mental

Abilities Critical for Performing Unskilled Work”). Therefore, ALJ Farris’ limitation to

unskilled work does not adequately account for her rejection of Dr. Blacharsh and Dr.

Cherry’s opinions. For these reasons, the Court finds that ALJ Farris did not properly

consider these doctor’s opinions.

       D. Mr. Christanelli’s Request for an Immediate Award of Benefits

       Mr. Christanelli cursorily asks the Court to remand this case for an immediate

award of benefits “because there is medical evidence of disability in the record, and

because additional fact-finding would serve no useful purpose.” (Doc. 19 at 27). It is

within the Court’s discretion to remand for an immediate award of benefits. Ragland v.

Shalala, 992 F.2d 1056, 1060 (10th Cir. 1993). Among other factors, courts may

consider the length of time a case has been pending and, given the available evidence,

whether or not remand for additional fact-finding would be useful or merely delay receipt

of benefits. Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006).

       Here, more than seven years have passed since Mr. Christanelli applied for

benefits and this case has already been remanded one time for further proceedings.

Nevertheless, the Court does not find that additional fact-finding would be futile. For

example, although the record contains evidence that Mr. Christanelli has multiple

mental limitations that have not yet been properly considered by the ALJ, the Court

cannot say that there is substantial and uncontradicted evidence in the record that

indicates Mr. Christanelli is disabled. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (explaining the court may consider whether the ALJ followed the rules of law

when weighing certain evidence, but may not reevaluate the evidence or substitute its



                                             20
judgment for the judgment of the Commissioner). The Court therefore will not remand

for an immediate award of benefits. However, based on how long it has been since Mr.

Christanelli first applied for benefits and because this is the second time his case is

being remanded, the Court instructs the Commissioner to expedite consideration of his

application on remand.

     V.     Conclusion

       For the reasons stated above, the Court finds that ALJ Farris failed to properly

consider the opinions of Dr. Morgan, Dr. Gillette, Mr. Becher, Dr. Blacharsh, and Dr.

Cherry. The Court will not address Mr. Christanelli’s remaining claims because they

may become moot upon remand.

     IT IS THEREFORE ORDERED that Mr. Christanelli’s Motion to Reverse for

Payment of Benefits, or in the Alternative, to Remand for a Rehearing, (Doc. 19), is

GRANTED and this case is REMANDED to the Commissioner for further expedited

proceedings.




                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            21
